Citation Nr: 1543833	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-11 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to June 8, 2012, a disability rating in excess of 70 percent from June 8, 2012, to May 31, 2014, and a disability rating in excess of 50 percent from June 1, 2014.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in January 2013, subsequent to the filing of his VA Form 9 Substantive Appeal, the Veteran submitted a statement withdrawing his appeal for entitlement to an increased disability rating for PTSD.  However, during his August 2015 hearing, the Veteran indicated through his testimony that he wished to continue the appeal.  As such, the Board finds the matter is properly on appeal.

The issues of entitlement to service connection for hypertension; entitlement to an initial compensable disability rating for bilateral hearing loss; entitlement to an initial disability rating in excess of 10 percent for PTSD prior to June 8, 2012, a disability rating in excess of 70 percent from June 8, 2012, to May 31, 2014, and a disability rating in excess of 50 percent from June 1, 2014; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A July 2006 rating decision denied entitlement to service connection for hypertension, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the July 2006 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for hypertension.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for hypertension.  Therefore, no discussion of VA's duty to notify or assist is necessary.
Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the July 2006 rating decision, nor did he file a timely appeal to the July 2006 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In an August 2010 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for hypertension.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the July 2006 denial was the RO's finding that the evidence did not demonstrate that hypertension occurred in, was caused by, or manifested to a compensable degree within one year of active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 2006 rating decision that addresses these bases or provides another theory of entitlement.

Evidence submitted and obtained since the July 2006 rating decision includes medical records as well as testimony from the Veteran that his hypertension is aggravated by his service-connected PTSD.  This evidence is both "new," as it has not been previously considered by VA, and is "material" as it provides another theory of entitlement.  Namely, it alleges that the Veteran's hypertension is secondary to a service-connected disability.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hypertension is reopened.  Justus, 3 Vet. App. at 512-13.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened and, to that extent, the appeal is granted.


REMAND

Hypertension

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO did not reopen the Veteran's claim for entitlement to service connection for hypertension; thus, as the Board herein reopened the claim, the issue should be remanded for the RO to contemplate the claim on the merits.  

Additionally, the record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for hypertension.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the record reflects a diagnosis of hypertension during the pendency of the appeal.  Additionally, the Veteran has asserted that his hypertension is aggravated by his service-connected PTSD.  As such, the Board finds that remand is warranted in order to obtain a VA examination and opinion addressing whether the Veteran's hypertension is aggravated by his service-connected disabilities.  McLendon, 20 Vet. App. at 83.

PTSD and Bilateral Hearing Loss

The Veteran last underwent VA examination in connection with his claim for entitlement to a compensable initial disability rating for bilateral hearing loss in September 2012 and in connection with his claim for entitlement to an increased disability rating for PTSD in October 2013.  However, during his August 2015 hearing, the Veteran indicated that both conditions have worsened since the last examinations.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As approximately two and three years have passed since the last VA examinations for PTSD and bilateral hearing loss, respectively, and there is evidence of potential worsening, the Board finds additional examinations are warranted to determine the current nature and severity of the Veteran's service-connected PTSD and bilateral hearing loss.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he is unable to work due to his service-connected disabilities, including PTSD and bilateral hearing loss.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board finds that any decision and development with respect to the Veteran's claims for increased disability ratings for bilateral hearing loss and PTSD, as well as his claim for service connection for hypertension, may affect the claim for a TDIU.  These issues are thus inextricably intertwined and consideration of entitlement to TDIU must be deferred until the intertwined issued are either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from February 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension is caused or aggravated by the Veteran's service-connected disabilities, to include PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected bilateral hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination reports and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's service-connected bilateral hearing loss in accordance with VA rating criteria including addressing the functional effect of his hearing loss disability on his activities of daily life.

The examiner is also asked to address the functional effects of the Veteran's service connected bilateral hearing loss and tinnitus on his ability to secure or follow a substantially gainful occupation.  When offering this opinion the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination reports and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's PTSD in accordance with VA rating criteria.

The examiner is also asked to address the functional effects of the Veteran's service connected PTSD (alone or in combination with all of his service connected disabilities) on his ability to secure or follow a substantially gainful occupation.  When offering this opinion the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for hypertension; entitlement to an initial compensable disability rating for bilateral hearing loss; and entitlement to an initial disability rating in excess of 10 percent for PTSD prior to June 8, 2012, a disability rating in excess of 70 percent from June 8, 2012, to May 31, 2014, and a disability rating in excess of 50 percent from June 1, 2014.  Adjudicate the claim for entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


